 CEDAR COAL CO.Cedar Coal Company and Roger L. Hammack. Case9-CA-1401524 October 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 8 February 1983 Administrative Law JudgeHutton S. Brandon issued the attached supplemen-tal decision. The Respondent and the GeneralCounsel each filed exceptions and a supportingbrief, and the Respondent filed a brief in responseto the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions' and to adopt the recom-mended Order.2ORDERThe recommended Order of the judge is adoptedand the complaint dismissed.I We agree with the judge's assessment of the effect of the remandorder of the United States Court of Appeals for the Fourth Circuit in thisproceeding; i.e., that the General Counsel had not made out a prima faciecase and, because the General Counsel declined to produce further evi-dence at a "new trial," and the record therefore remains the same, dismis-sal of the complaint is mandated under the terms of the court's remandorder. In such circumstances, however, we find it unnecessary to pass onthe judge's alternative findings on the ments.2 Chairman Dotson notes that not only did the Fourth Circuit remandthis case for a "new trial," 678 F.2d 1197, 1199 (4th Cir. 1982), but alsothe Board, on 24 September 1982, issued an Order remanding the pro-ceeding to the judge "for the purpose of reopening the hearing." Never-theless, as stated above, counsel for the General Counsel took the posi-tion that no further evidence would be presented. In the Chairman'sview, counsel for the General Counsel is bound by the decisions of theFourth Circuit and the Board, even if she may personally disagree withthem. Further, counsel for the General Counsel should have moved fordismissal or withdrawal of the complaint since she did not intend tocomply with the court decree or the Board Order instead of wasting thetime of the judge and this Board.SUPPLEMENTAL DECISIONHUTTON S. BRANDON, Administrative Law Judge: Myinitial decision in this case issued on March 26, 1980,finding that Cedar Coal Company, herein called Re-spondent, violated Section 8(a)(3) and (1) of the Act inrefusing to employ Roger L. Hammack, herein referredto as Hammack, on and after February 7, 1979, becauseof his publicized activities in support of United MineWorkers of America, herein called the Union. Excep-tions to the decision were taken by Respondent, and theBoard on August 26, 1980, affirmed the decision with amodification of the Order.' Respondent thereafter filed apetition with the United States Court of Appeals for theFourth Circuit for review of the Board's decision, andthe Board cross-petitioned the court for enforcement ofits Order in the case.On May 19, 1982, the court issued a decision2inwhich it denied enforcement of the Board's Order andremanded the case to the Board:·.for further remand to the Administrative LawJudge for a new trial to ascertain (I) whether theGeneral Counsel has demonstrated a prima facieviolation of the Act, and, if so (2) whether meas-ured under the appropriate standard, the refusal tohire was a violation of the Act.With respect to the first issue, the court had con-cluded that in my initial decision I had only "as-sumed" that the union activity which was found tobe the basis for Respondent's refusal to hire Ham-mack was protected under the Act. The secondspecified issue was related to the court's directionto the Board to consider Respondent's motivationin the case in light of the standard established bythe Board in Wright Line, Inc., 251 NLRB 1083(1980), enfd. 662 F.2d 899 (Ist Cir. 1981).3Consistent with the court's remand, the Board on Sep-tember 24, 1982, issued its "Order Remanding Proceed-ing to the Administrative Law Judge for FurtherHearing,"in which it remanded the case to me "for thepurpose of reopening the hearing to ascertain under theguidelines laid down by the court" the issues specified bythe court. Accordingly, pursuant to the Board's Order,on October 21, 1982, I issued an "Order Reopening andScheduling Hearing on Remand," setting the hearing forNovember 23, 1982, in Charleston, West Virginia. There-after, the General Counsel, on November 12, 1982, fileda motion to cancel the hearing, close the record, and seta time for filing posthearing briefs, along with a memo-randum in support of the motion. In her memorandum insupport of the motion, the General Counsel contendedthat the record in the case as it stood was "complete,"that based on that record a prima facie case had been es-tablished, and that further hearing was neither requirednor mandated by the court or Board Order. Respondent,by document dated November 15, 1982, filed objectionsto the General Counsel's motion contending, inter alia,that the court's remand contemplated a trial de novo inthe case.4In view of Respondent's opposition to the' 251 NLRB 554 (1980).2 Cedar Cooal Ca r. NLRB, 678 F.2d 1197 (1982).3 The court recognized that the Board's decision in Wright Line issuedon the day following its decision in the case sub judice, but concludedthat remand for consideration of the application of Wrighr Line was man-dated by NLRB v. Food Store Employees Union, 417 U.S. 1, 10 fn. 10(1974), wherein the Supreme Court stated that:A court reviewing an agency decision following an interveningchange of policy by the agency should remand to permit the agencyto decide in the first instance whether giving the change retrospec-tive effect will best effectuate the policies underlying the agency'sgoverning act.4 Respondent's "objections" contained a certificate of service showingservice on the General Counsel and other parties by "regular" mail.268 NLRB No. 9121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's motion and because the Board's Orderdirected "further hearing," I issued an order on Novem-ber 19, 1982, denying the General Counsel's motion.On November 22, 1982, the General Counsel arrangeda telephonic conference with Respondent's counsel andme5in which she complained that she had not beenserved with a copy of Respondent's objections to herprior motion, and in which she again urged cancellationof the hearing and the setting of a time for the filing ofbriefs containing arguments in the case. The GeneralCounsel stated that she had no intention of presentingany additional evidence at the scheduled hearing. Re-spondent's counsel then asserted that, if the GeneralCounsel did not intend to produce evidence at the hear-ing, he would not produce evidence. Accordingly, it ap-pearing that the parties were in agreement that no fur-ther evidence would be produced and that nothingwould be gained through the holding of the hearing asscheduled, I issued an order dated November 22, 1982,canceling the scheduled hearing and setting a date forthe filing of briefs containing arguments based on the ex-isting record to be considered in light of the court'sremand.6I. SUMMARY OF CREDITED FACTSA brief summary of the facts found in the initial deci-sion is here necessary. Hammack had been involved inwork in the coal mining industry for many years prior to1978. He had also been an active member of the UnitedMine Workers, herein called the Union, and various ofits locals for an equivalent period of time. In 1975, hehad pled guilty to bombing a school building during aschool book controversy and had been sentenced toprison. In 1976, in connection with a work release pro-gram, Hammack was employed by Respondent, an em-ployer in the coal mining industry, and worked for aperiod of about 6 weeks after which he quit to take abetter paying job in the same industry.Hammack has always been an outspoken supporter ofthe Union and its goals. Beginning in December 1977,and continuing through March 1978, Hammack partici-pated in a strike by coal miners represented by the Unionin furtherance of the Union's contractual demands in anew collective-bargaining agreement sought with the Bi-tuminous Coal Operators Association (BCOA) of whichRespondent was a member. At that particular time, Ham-mack was employed by an employer engaged in coalmine construction work (as opposed to mining itself) andparty to a collective-bargaining agreement negotiatedwith the Union by the Association of Bituminous Con-tractors (ABC). Hammack testified without contradictionthat he perceived support of the Union-BCOA strike tobe in his own self-interest since benefits achievedthrough that strike would, in effect, enhance the Union'sbargaining demands on the ABC contract which was' The General Counsel claimed that the Charging Party's counsel wasunavailable for the conference call, but counsel related that the ChargingParty's position was nevertheless consistent with hers.6 Since this disposition of the hearing is consistent with the GeneralCounsel's motive of November 12, 1982, no prejudice to the GeneralCounsel can attach to any failure of service on her of Respondent's ob-jections to her November 12 motion.being negotiated at the same time. There was no conten-tion that Hammack's general support of the Union-BCOA strike breached a no-strike agreement betweenthe Union and ABC or was otherwise unprotected initself.Hammack received substantial publicity for his in-volvement in the 1977-1978 strike, and newspaper ac-counts of his activities and observations during theperiod were received in evidence. Two such accounts re-ported in a Charleston, West Virginia, paper are datedDecember 21 and 28, 1982, and referred to picketing ofstriking union miners at nonunion coal companies inKentucky. The first account quotes Hammack as sayinghe intended to participate in such picketing, the secondaccount contains remarks of Hammack on his returnfrom Kentucky to the effect that he was disappointed inthat the trip had been ineffective, and that the strikingminers had been followed by state police. Hammack ad-mitted in his testimony herein that he had picketed at thenonunion mines for approximately 2 or 3 days.There were at least four other local newspaper ac-counts7of the Union-BCOA strike referring to Ham-mack in either his observation on the likelihood of theUnion and its membership achieving an agreement, or hisinvolvement in the Union's relief committee whichsought to obtain and distribute food for the strikers. Twoof the articles contained pictures of Hammack.In July 1978, after the strike had terminated in March,Hammack applied for employment with Respondent.Shortly after his application, Hammack was told by Re-spondent's transportation superintendent, Allen Tackett,that it would be difficult for Hammack to work for Re-spondent because of all the "strikes, all the news media,"that Hammack had talked to. Hammack was not, in fact,employed by Respondent, and he reapplied in February1979. Thereafter, he received assurances from representa-tives of Respondent, specifically Personnel SupervisorTerry Whitt and Mine Superintendent Larry Hughes,that they would try to help him. However, Hughes, intalking to Hammack, referred to Hammack's involve-ment in the 1977-1978 strike and remarked that Ham-mack had been very vocal and people did not like that.Hughes added that Hammack would have a betterchance of working for Respondent if he completelystayed out of the paper or any type of news.Personnel Supervisor Terry Whitt had also told an-other job applicant, William Carter, in September 1978,that Hammack would not be employed, "because he wasa troublemaker for the Union." Subsequently, in mid-February 1979, Whitt also told Respondent's former em-ployee Robert Bess that Hammack had been on televi-sion, had been mixed up in the strikes, had had trouble,was in that "bombing," and was jailed, and Respondentwould not give him a job. Finally, there was also cred-ited testimony of employee Hayes Holstein to the effectthat Respondent's personnel manager, John Goodard,told him that Hammack was a "previous troublemaker,"and Goodard was "afraid" of Hammack making trouble.7 These accounts are dated December 7, 1977. February 23, 1978, Feb-ruary 26, 1978, and March 21, 1978. G.C. Exhs. 4(e), 5(a), 5(b), and 5(c),respectively.122 CEDAR COAL CO.Hammack was never hired, and the charge alleging hewas denied employment because of his union activitieswas filed. Respondent's defense to the charge and thecomplaint thereon was based primarily on the testimonyof Goodard who assertedly made the decision not to hireHammack. Goodard testified, in effect, that Hammackwas not hired because he had quit after a short period ofemployment in 1976. Moreover, Goodard testified thathe was aware that Hammack had been involved in theschool bombing and was concerned that, if employed,Hammack would present a risk because of being put intoa position where explosives might be available to him.The General Counsel argued that the reasons assertedby Respondent were pretextual and designed to cloak thereal reason-Hammack's staunch union advocacy and ac-tivity.In my initial decision, I observed that the burden of es-tablishing the statutorily prohibited reason was on theGeneral Counsel, but I nevertheless concluded that theGeneral Counsel had sustained that burden. I noted thatHammack's publicity following his period of employ-ment with Respondent was related to his involvement inthis 1977-1978 contract dispute and concluded that such"publicity was inseparable from his strike involvementand was a part of his activity protected under the Act."While footnoting Respondent's argument that Ham-mack's picketing of the nonunion mines in the 1977-1978strike was not protected, I concluded that the unprotect-ed nature of such picketing was not affirmatively estab-lished and pointed out that in any event, Respondent hadnot claimed that it had relied upon any such protectedactivity in refusing to hire Hammack. I proceeded toconclude that Respondent's asserted reasons for failing tohire Hammack were pretextual, because (I) Respondentadmittedly had no policy against hiring prior felons andin fact, based on record evidence, Respondent had em-ployed others who had committed offenses identical toHammack; (2) Respondent had hired Hammack oncebefore subsequent to his offense and after he had been re-leased from prison; (3) Respondent admittedly had nopolicy against not rehiring people who had previouslyquit; (4) Respondent had no evidence of any deficiencywith respect to Hammack's work during his period ofemployment; (5) Respondent's asserted reasons for nothiring Hammack were never communicated to him; and(6) the statements of Respondent's representatives toHammack and others regarding Hammack's perchant forpublicity, including that growing out of the 1977-1978strike, demonstrated the actual basis for Respondent's re-fusal to hire Hammack. Accordingly, the reasons assert-ed by Respondent were rejected as pretextual, and a con-clusion was made that Hammack was not hired, at leastin part, because of his publicized involvement in the1977-1978 strike.II. COURT'S DECISIONThe court in its decision remanding the case statedthat, "it is apparent from the Administrative Law Judge'sopinion that the General Counsel did not actually dem-onstrate a prima facie violation of the Act." It went on tostate that, "while the General Counsel provided satisfac-tory proof that Hammack was involved in union activityduring the 1977-78 strike, there was no proof that thisconduct was protected under §7 of the Act, 29 U.S.C.Sec. 157." The court construed the footnoted referencein the initial decision regarding Respondent's failure toclearly establish that the picketing of nonunion mines byHammack was an unprotected activity as improperlyshifting "the burden of demonstrating the unprotectednature of activities to the employer when, in fact, theburden is on the General Counsel to establish the pro-tected nature of the activities." Accordingly, and also inorder to allow the Board to apply the analysis an-nounced by the Board in Wright Line, supra, the courtdeemed the remand was necessary.III. THE ARGUMENTS OF THE PARTIES ON REMANDThe General Counsel in her brief recited the union ac-tivity of Hammack contained in the record which wasclaimed to be protected under the Act. Such activity in-cluded service on the grievance and safety committeesfor the Union in times past, and serving as union localvice president as well as a brief, but aborted, campaignfor vice president of the Union's District 17. More spe-cifically, in relation to the 1977-1978 strike, Hammackhad participated in the work of the Union's strike relieffund committee and had worked to obtain and dispensefunds and supplies for needy strikers. With respect to Re-spondent's contention that Hammack had engaged in un-protected activity by virtue of his picketing of nonunionmines during the strike, the General Counsel contendsthat such picketing lasted only 2 or 3 days and, even ifunprotected, was insufficient to justify refusal of employ-ment to him. Moreover, Respondent did not contendthat it was aware of such unprotected activity at the timeit refused to hire Hammack, or that it refused to hireHammack because of it.Proceeding from the claim that the record does estab-lish protected activities on Hammack's part, the GeneralCounsel argues that, based on the credibility resolutionsreached in the initial decision, Respondent was chargedwith knowledge of that activity. That knowledge cou-pled with Hammack's qualifications and experience inthe industry, the statements of Respondent's representa-tives tying his strike publicity to the failure to hire him,constitute all the elements of a prima facie violation asthe first step in the application of Wright Line. The Gen-eral Counsel completed the application of Wright Line inher argument by asserting that in view of the previouslyfound falsity of Respondent's claimed reasons for nothiring Hammack, i.e., his prior quitting of Respondentand his prior felony conviction, Respondent failed torebut the General Counsel's prima face case.Respondent's argument in its brief can be related moresuccinctly. Respondent first asserts that the court in itsdecision remanding the case found as a matter of factand law that the General Counsel had failed to establisha prima facie violation of the Act because he had notshown that Hammack's union activity was, in fact, pro-tected under the Act. Respondent argues that that deci-sion establishes the law of the case as it stood at thepoint of remand citing EEOC v. International Longshore-men's Assn., 623 F.2d 1054 (5th Cir. 1980), and Wailston v.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe School Board of the City of Suffolk, 566 F.2d 1201(4th Cir. 1980). Accordingly, since the General Counselsought to produce no additional evidence on remand, noprima facie case has been established and the court's de-cision requires that the case be dismissed.Respondent extends this argument to the second issuespecified in the remand regarding the application ofWright Line. Thus, under Wright Line the General Coun-sel was first required to demonstrate a prima facie case,and after such demonstration, the burden is shifted toRespondent to rebut the prima facie case by coming for-ward with evidence to establish that Respondent wouldhave taken the same actions it took with respect to thealleged discriminatee without regard to his involvementin union or other protected activity. Because the GeneralCounsel here, under the court's decision, did not estab-lish a prima facie case, the first requirement of WrightLine was not satisfied, and the complaint should be dis-missed. Respondent points out that even under Boardlaw existing prior to Wright Line such as in NeptuneInternational Corp. v. NLRB, 551 F.2d 658 (4th Cir.1977), the General Counsel was still required to establisha prima facie case of a violation. No prima face casehaving been established on remand, the application ofeither Wright Line or Neptune, the Respondent argues,requires that the complaint be dismisssed.IV. CONCLUSIONThe initial and critical issue presented is whether thecourt in its brief opinion remanding the case concludedthat, based on the record under review, the GeneralCounsel had failed to establish a prima facie violation ofthe Act. Support for the conclusion that it made no de-termination on the points is found in the remand itselfrather than simply denial of enforcement of the Board'sOrder. Moreover, the court did not specifically state thatthe General Counsel had not establish a prima facie case.Rather, the court stated only that the administrative lawjudge had "assumed" that the union activity which wasconcluded to be the real basis for Respondent's refusal tohire Hammack was protected under the Act and addedthat it was "apparent from the ALJ's opinion that theGeneral Counsel did not actually demonstrate a primaface violation of the Act." Thus, in this observation thecourt appears to be commenting on a perceived criticalomission below rather than making a specific independ-ent conclusion of its own as to the existence of the primafacie violation.On the other hand, the court directed the Board to"further remand [the case] to the Administrative LawJudge for a new trial," on the specified issues. That lan-guage suggests a conclusion by the court that the Gener-al Counsel had not established a prima facie case on theexisting record. Futhermore, the court prefaced itssecond basis for remand, i.e., to consider the applicationof Wright Line, only on the assumption or condition thatthe General Counsel "demonstrates" a prima facie case.That assumption clearly implies the inadequacy of theGeneral Counsel's existing evidence and contemplatesthe production of further evidence.Considering the court's language and its decision as awhole, I am of the opinion that it determined that aprima face case had not been established by the GeneralCounsel because of the absence of specific evidence thatHammack's union activity was protected. Moreover, andin any event, whatever ambiguity exists in the court's de-cision, it appears that the Board has interpreted thecourt's decision as finding that the General Counsel hadnot established a prima facie case. Thus, the Board in itsremand order of September 24, 1982, stated:The court indicated that, in finding the violation,the Administrative Law Judge had aassumed thatthis activity was protected under the Act. But thecourt found that the General Counsel had notproven a prima facie violation of the Act because hehad not shown that Hammack's union activity was,in fact, protected under Section 7 of the Act. [Em-phasis added.]The Board's interpretation of the court's decision is bind-ing on me. The court's decision is the law of the case, asargued by Respondent. Since the General Counsel de-clined to produce further evidence and the record re-mains unchanged with respect to the facts considered bythe court, I am compelled to recommend dismissal of thecomplaint.Should my construction of the court's decision and theBoard's remand order be in error, and in order to avoidthe possibility of further remand for such error and anyfailure on my part to make specific findings on the evi-dence already received, I deem it not inappropriate tobriefly treat the two issues specified by the court.First, with respect to Hammack's protected activity, itis abundantly clear that he participated in the 1977-1978strike activity. That was an economic strike in support ofbargaining demands. Participation by employees in aneconomic strike has traditionally been held to fall withinthe protection of the Act. Accordingly, Hammack's ac-tivities generally in support of that strike, including hispublicized comments on the progress of negotiations andthe likelihood of an agreement, as well as his efforts insupport of the Union's relief committee, must be consid-ered as protected. To the extent my initial decision wasunclear on the point or poorly articulated, I would spe-cifically conclude that Hammack's activity in support ofthe strike in the foregoing respects was clearly protected.A concern of the court was Hammack's involvement inpicketing of nonunion mines which also received publici-ty. Assuming that such picketing was unprotected be-cause of secondary boycott implications, the uncontro-verted fact remains that such picketing was of short du-ration lasting only 2 or 3 days. Thus, considered in con-text with Hammack's other involvement in the strike, itconstituted a small portion of his overall strike activitywhich lasted for almost 4 months. Still assuming the un-protected nature of the picketing of the nonunion mines,I would conclude that such picketing would be insuffi-cent to so taint all of Hammack's strike involvement asto warrant his complete removal from the protection ofthe Act. This is not to say that Respondent, claimingawareness of Hammack's alleged unlawful picketing onnonunion mines, could not have relied on such picketingas a legitimate basis for refusing to hire him. But the fact124 CEDAR COAL CO.remains that Respondent did not claim such awareness8and, hence, did not claim reliance on such picketing inrefusing to hire Hammack.9Accordingly, and because Hammack's involvement inpicketing the nonunion mines was only a small portion ofhis publicized strike involvement, I would adhere to myoriginal conclusion that Hammack had engaged in pro-tected activity under the Act. Further, I would specifi-cally find that to the extent Hammack's involvement inprotected activity was a necessary element to the Gener-al Counsel's prima facie case, that element was estab-lished.Turning to the application of Wright Line, the Boardhas stated that an analysis under Wright Line is "essen-tially the same" as that employed in the pre-Wright Linecases involving issues of employer motivation in allegeddiscrimination cases. See, e.g., Thurston Motor Lines, 258NLRB 385 (1981); Guerdon Industries, 255 NLRB 610(1981). Moreover, the Board has specifically refused tofind that the Wright Line analysis is inapplicable to pre-text cases. See C-E Cast Equipment, 260 NLRB 520(1982). It has held, on the other hand, that "a finding ofpretext necessarily means that the reasons advanced bythe employer either did not exist or were not in factrelied upon thereby leaving intact the inference ofwrongful motive established by the General Counsel."Limestone Apparel Corp., 255 NLRB 722 (1981).In the initial decision in the instant case, a conclusionwas reached that Respondent's asserted basis for refusalto hire Hammack was pretextual and designed to cloakits unlawful reason. Application of Wright Line analysisto the facts of the case, I conclude, produces the sameresult. First, using the Wright Line terminology and anal-ysis, I would find the General Counsel established aprima facie case of an unlawful refusal to hire Hammackbased on his involvement and publicized protected unionactivity during the 1977-1978 strike, knowledge of whichwas charged to Respondent, and statements to supervi-sors which indicated Respondent's refusal to hire Ham-mack was related to publicity regarding his union activi-ty. The finding of the existence of a prima facie violation' The failure to assert such a claim can be understood in view of itsdiscredited assertion that it was not aware of any of the newspaper pub-licity surrounding Hammack's involvement in the 1977-1978 strike.9 The Board has held that an administrative law judge may not rely ondefenses never asserted to justify dismissal of a complaint allegation.Inland Steel Co, 257 NLRB 65 (1981).shifts to Respondent the burden of demonstrating that itwould have refused to hire Hammack without regard tohis protected activity. I would conclude that Respondentfailed in this regard since the reasons asserted by it arenot founded in fact and could not in fact be relied upon.As already indicated herein, the first ground asserted byRespondent in refusing to hire Hammack, i.e., his priorquitting of Respondent, was not based on either an estab-lished practice or policy of not hiring former employees.Similarly, the second ground relied on, Hammack's priorconviction for the school bombing, cannot be consideredvalid because Respondent has once before hired Ham-mack after the conviction and Hammack's imprisonment.Furthermore, Respondent had hired other employeesnotwithstanding their conviction for identical or similaroffenses. Accordingly, I would find no change from myoriginal decision in this case is warranted by the applica-tion of Wright Line.CONCLUSIONS OF LAW1. The General Counsel has not proven a prima facieviolation of the Act inasmuch as she has not shown byadditional evidence that Hammack's union activity was,in fact, protected under Section 7 of the Act.2. Respondent, by refusing to employ Roger L. Ham-mack, did not engage in, and is not engaging in, unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the Act.Upon the basis of the foregoing, the decision of theUnited States Court of Appeals for the Fourth Circuitremanding the case to the Board, and the Board's Orderremanding the case to the administrative law judge, theconclusions of law reached in light of the court's deci-sion and the Board's Order, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommendedORDER 'The complaint is dismissed in its entirety.'o If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.125